  Case 1:18-cr-00134-KAM Document 27 Filed 01/16/19 Page 1 of 2 PageID #: 99

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
                                                    271 Cadman Plaza East
F. #2016R02185                                      Brooklyn, New York 11201



                                                    January 16, 2019

By ECF and E-mail

The Honorable Roanne L. Mann
Chief United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:    United States v. Donville Inniss et al.
                      Criminal Docket No. 18-134 (S-1)(KAM)

Dear Chief Judge Mann:

              The government respectfully submits this letter to request that the Court order that
the superseding indictment in the above-referenced matter be unsealed.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:              /s/
                                                    Sylvia Shweder
                                                    Assistant U.S. Attorney
                                                    (718) 254-6092

Enclosure

cc:    Clerk of Court (by ECF)
       Anthony Ricco, Esq. (by ECF)
 Case 1:18-cr-00134-KAM Document 27 Filed 01/16/19 Page 2 of 2 PageID #: 100


F.# 2016R02185

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                              PROPOSED ORDER
         - against -                                  CR 18-134 (S-1)(KAM)
DONVILLE INNISS,
INGRID INNES and
ALEX TASKER,

                       Defendants.

--------------------------X


                 Upon the application of RICHARD P. DONOGHUE, United States Attorney for

the Eastern District of New York, by Assistant United States Attorney Sylvia Shweder, for an

order unsealing the superseding indictment.

                 WHEREFORE, it is ordered that the superseding indictment be unsealed.


Dated:     Brooklyn, New York
           January 16, 2019




                                              HONORABLE ROANNE L. MANN
                                              CHIEF UNITED STATES MAGISTRATE JUDGE
                                              EASTERN DISTRICT OF NEW YORK
